DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 6/30/2022.
Claims 33-36 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16, 22, 27 of U.S. Patent No.10,771,225. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding DCI layer 1 signaling comprising an indicator of mini-slot number.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT: “Discussion on HARQ management and HARQ-ACK feedback”, 3GPP Draft R1-1717834, FRANCE, vol. 1 RAN WG1, no. Prague, CZ; 3 October 2017 in view of NTT Docomo et al. “DL/UL scheduling and HARQ management”.

Regarding claim 33, An apparatus for wireless communication (user equipment, page 4), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive layer 1 signaling comprising an indicator, the indicator indicating a number of mini-slots, one of the mini-slots comprising a portion of a slot (receiving from gNB counter in DCI and RRC configuration where the counter is initialized from the first scheduled slot/mini-slot in a feedback window and is incremented in each subsequent slot/mini-slot, based on the HARQ-ACK timing indicated in the DCI, page 4, the UE can determine the number, m, of additional slots or mini-slots containing PDSCH that can be processed before the HARQ feedback, page 4, Figure 2, transmissions over multiple mini-slots can be comprised of repetitions following a RV sequence, page 2, para. 1).
Catt does not explicitly disclose receive a packet via the number of mini-slots, the packet being repeated for the number of mini-slots.  NTT discloses mini slot scheduling, section 2.1 and data transmission with repetition, Figure 7 and all repetitions are treated as a bundle and the resource and timing for feedback is tied with the bundle.  At the time of the invention it would have been obvious to modify Catt to include NTT’s repetition as a bundle of data.  One of ordinary skill in the art would be motivated to do so to support faster HARQ feedback, section 1.

Regarding claim 34, The apparatus of claim 33, the indicator being received in downlink control information (DCI) (counter in DCI, page 4).  

Regarding claim 35, A method of wireless communication performed a user equipment (UE), (user equipment, page 4) comprising: receiving layer 1 signaling comprising an indicator, the indicator indicating a number of mini-slots, one of the mini-slots comprising a portion of a slot (receiving from gNB counter in DCI and RRC configuration where the counter is initialized from the first scheduled slot/mini-slot in a feedback window and is incremented in each subsequent slot/mini-slot, based on the HARQ-ACK timing indicated in the DCI, page 4, the UE can determine the number, m, of additional slots or mini-slots containing PDSCH that can be processed before the HARQ feedback, page 4, Figure 2, transmissions over multiple mini-slots can be comprised of repetitions following a RV sequence, page 2, para. 1).
Catt does not explicitly disclose receiving a packet via the number of mini-slots, the packet being repeated for the number of mini-slots.  NTT discloses mini slot scheduling, section 2.1 and data transmission with repetition, Figure 7 and all repetitions are treated as a bundle and the resource and timing for feedback is tied with the bundle.  At the time of the invention it would have been obvious to modify Catt to include NTT’s repetition as a bundle of data.  One of ordinary skill in the art would be motivated to do so to support faster HARQ feedback, section 1.
Regarding claim 36, The apparatus of claim 33, the indicator being received in downlink control information (DCI) (counter in DCI, page 4).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468